SUPPLEMENTAL LIFE INSURANCE PLAN Effective:January 1, 1986 Revisions Effective: January 1, 2008 Revisions Effective:January 29, 2009 SUPPLEMENTAL LIFE INSURANCE PLAN 1. Purpose.The purpose of the Supplemental Life Insurance Plan("Plan") is to allow for provision of additional survivor benefits for Eligible Employees. 2. Definitions.For purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise: Annual Base Salary or Annual Salary or Salary. "Annual Base Salary" or "Annual Salary" or "Salary" shall mean an Eligible Employee's annual base salary rate determined by AT&T, excluding (1) all differentials regarded as temporary or extra payments and (2) all payments and incentive awards and distributions made either as a long term award or as a short term award; and such Salary shall be as before reduction due to any contribution pursuant to any deferred compensation plan or agreement provided by AT&T, including but not limited to compensation deferred in accordance with Section 401(k) of the Internal Revenue Code.Annual Salary or Salary shall mean an annualized amount determined from an Eligible Employee's Annual Base Salary rate. Beneficiary."Beneficiary" shall mean any beneficiary or beneficiaries designated by the Eligible Employee pursuant to the AT&T Rules for Employee Beneficiary Designations as may hereafter be amended from time-to-time ("Rules"). BSLIP Offset."BSLIP Offset" shall equal the sum of the amounts (1) and (2) described below: an amount of level death benefit that would be paid under the participant’s BellSouth Supplemental Life Insurance Plan ("BSLIP") policy(ies) as if the participant had restructured such policy(ies) based on the December 31, 2008 cash value to provide a level death benefit assuming no additional premium payments to the policy(ies), as calculated by the BSLIP administrator during 2008 and communicated to each active officer; or, an amount of level death benefit that would be paid under the participant’s Cingular Wireless BLS Executive Transition Supplemental Life Insurance Plan policy(ies) as if the participant had restructured such policy(ies) based on the December 31, 2007 cash value to provide a level death benefit assuming no additional premium payments to the policy(ies), as calculated by the BSLIP administrator during 2008 and communicated to each active officer; and an amount equal to the death benefit provided under the participant’s BellSouth Split Dollar Life Insurance Plan policy(ies) as of December 31, 2008 and Cingular Wireless BLS Executive Transition Split Dollar Life Insurance Plan policy(ies) as of December 31, This sum is applied as an offset to this Plan as described in Section 4, regardless of whether or not the participant actually restructured his policy or made other decisions regarding such BellSouth and Cingular policy(ies). BSLIP Retiree Offset."BSLIP Retiree Offset" shall equal the sum of the amounts (1) and (2) described below: an amount equal to the death benefit provided under the participant’s BellSouth Supplemental Life Insurance Plan policy(ies) as if the participant died on December 31, 2008; and (2)an amount equal to the death benefit that was provided under the participant’s BellSouth Split Dollar Life Insurance policy(ies) as if the participant died on his BSLIP retirement date. This amount is applied as an offset to this Plan as described in Section 4. Chairman."Chairman" shall mean the Chairman of the Board of AT&T Inc. Committee."Committee" shall mean the Human Resources Committee of the Board of AT&T Inc. Eligible Employee."Eligible Employee" shall mean an Officer and any other individual who is participating in the Plan as of September 1, 2005.Notwithstanding the foregoing, the CEO may, from time to time, exclude any Officer or group of Officers from being an "Eligible Employee" under this Plan.Further, an employee of a company acquired by AT&T shall not be considered an Eligible Employee unless designated as eligible by the CEO. ELIP Offset."ELIP Offset" shall equal an amount of level death benefit that would be paid under the participant’s AT&T Supplemental Life Insurance Program (“ELIP”) policy as if the participant had restructured his ELIP policy based on the December 31, 2007 cash value to provide a level death benefit assuming no additional premium payments to the policy, as calculated by the ELIP administrator during 2007 and communicated to each active officer participating in ELIP.This amount is applied as an offset to this Plan as described in Section 4, regardless of whether or not the participant actually restructured his policy or made other decisions regarding such ELIP policy. Insurance Contract."Insurance Contract" shall mean a contract(s) of life insurance insuring the life of the Eligible Employee entered into by AT&T. Officer."Officer" shall mean an individual who is designated as an officer of AT&T or of any AT&T subsidiary for compensation purposes on AT&T’s records. Retirement. "Retirement" shall mean the termination of an Eligible Employee's employment with AT&T or any of its subsidiaries, for reasons other than death, on or after the earlier of the following dates:(1) the date a participant has attained age 55, and, for an individual who becomes a participant on or after January 1, 2002, has five (5) years of service, or (2) the date the Eligible Employee has attained one of the following combinations of age and service at termination of employment on or after April 1, 1997, except as otherwise indicated below: Net Credited Service Age 10 years or more 65 or older 20 years or more 55 or older 25 years or more 50 or older 30 years or more Anyage With respect to an Eligible Employee who is granted an EMP Service Pension under and pursuant to the provisions of the AT&T Pension Benefit Plan - Nonbargained Program ("ATTPBP") upon termination of Employment, the term "Retirement" shall include such Eligible Employee's termination of employment. Termination Under EPR.In determining whether an Eligible Employee’s termination of employment under the Enhanced Pension and Retirement Program (“EPR”) is a Retirement for purposes of this Plan, five years shall be added to each of age and net credited service (“NCS”).If with such additional age and years of service, (1) an Eligible Employee upon such termination of employment under EPR is Retirement Eligible according to the AT&T Supplemental Retirement Income Plan (“SRIP”) or (2) the Eligible Employee upon such termination of employment under EPR has attained one of the following combinations of age and service, Actual NCS + 5 Years Actual Age +5 Years 10 years or more 65 or older 20 years or more 55 or older 25 years or more 50 or older 30 years or more Anyage then such termination of employment shall be a Retirement for all purposes under this Plan and the Eligible Employee shall be entitled to the treatment under this Plan afforded in the case of a termination of employment which is a Retirement. AT&T."AT&T" shall mean AT&T Inc. 3. Eligibility. Each Eligible Employee shall be eligible to participate in the Plan 4. Pre-Retirement Benefits and Post-Retirement Benefits. Basic Death
